Citation Nr: 1508971	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in June 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Bladder cancer is etiologically related to in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

Bladder cancer was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, a veteran is entitled to service connection if he or she can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "radiation-risk activity" has been specifically defined as: (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  In this case, the Veteran does not qualify as a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d)(3).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  For a claimant to fall initially within the purview of § 3.311, he or she must satisfy four criteria: (1) The presence of a radiogenic disease must be established; (2) the person to whom the regulation is to apply must have had service; (3) the radiogenic disease must not have been one covered as presumptively service connected under § 3.307 and § 3.309 (otherwise the claimant would be entitled to presumptive service connection) and must have been manifested within the applicable presumptive period under § 3.311(b)(5); and (4) the claimant must contend that the radiogenic disease was the result of exposure to ionizing radiation in service.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations; bladder cancer is specifically enumerated as being a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has bladder cancer as a result of exposure to ionizing radiation while in active service.  According to the Veteran's DD Form 214, his military occupational specialty was a fire control technician.  The Veteran stated that while he was onboard the USS Galveston his duties included installing radars and tuning radar klystron tubes in the process of converting World War II ship into a missile ship.  He further explained that the processes and procedures were not clearly defined at that time as they were the first to have such systems installed.  Subsequently, he and another service member, W.K., who worked with the Veteran, were sent to the hospital when they exhibited reddening of their bodies.  At that time a leakage from the main klystron was discovered which had resulted in burning of the Veteran's face over a period of time.  Following the leak and subsequent skin burning, a Captain's Inquiry was conducted regarding the situation and resulted in requiring individuals who worked with the radars to wear dosimetry badges.  The Veteran testified that W.K. died as result of cancer in 1995. 

According to a May 1962 investigation report from the Commanding Officer of the USS Galveston, it was determined that there were two cases of supposed first degree facial burns on the Veteran and W.K.  Their jobs included the adjustment and operation of a klystron tube and the discovery of a leak in the klystron tube was confirmed and the Veteran exhibited "true first degree burns of the forehead, nose, and bi-lateral cheek areas."  The report indicated that tests determined radiation equivalent to 0.03 Roentgens was present.  As a result, it was noted that as a temporary expedient, pending further investigation and corrective action, personnel using klystron tubes were instructed to wear lead shielded face masks, utilizing leaded glass. 

Service medical records show that in March 1962, the Veteran was seen in medical for a slit lamp examination as a result of servicing a radar power tube that did not have the required lead protection and was later found to be emitting 300 R of radiation.  Slit lamp examination at that time was negative.  In April 1962, the Veteran was seen in ophthalmology and it was noted that he had suffered 1st degree burns of the face some 3-4 weeks prior as the result of continued work on a klystron tube which was found to emit a small amount of radiation.  In June 1962, the Veteran was seen at the Naval Hospital in Philadelphia for medical observation given the reported radiation exposure.  At that time, it was noted that the Veteran was exposed and burned with ionizing radiation in February or March 1962.  It was further noted that the Veteran was exposed to ionizing radiation a second time on or about April 18, 1962.  The Veteran was ultimately returned to duty when no adverse effects of exposure were observed.  

Based on the evidence of record showing that the Veteran was exposed to ionizing radiation while in active service, the Director of Compensation and Pension Services sought a radiation review from the Under Secretary of Health in May 2007 pursuant to 38 C.F.R. § 3.311.

In a June 2007 memorandum from the Chief Public Health and Environmental Hazards Officer (CPHEHO), it was noted that based on the Veteran's DD Form 1141, it was estimated that the Veteran was occupationally exposed to a dose of ionizing radiation during service of 0.010 rep, rad, or r.  The CPHEHO also noted that there was also documentation indicating that the Veteran may have been exposed to ionizing radiation as a result of a klystron tube and/or radar equipment which lacked necessary safeguards, but that it was not possible to estimate the radiation dose the Veteran may have received as a result.  The CPHEHO recommended that the Department of the Navy be asked to provide an estimate of the additional dose of ionizing radiation the Veteran received as a result of the defective radar equipment.  

In June 2007, a request for a dosage estimate was sent to the Department of the Navy as recommended by the CPHEHO.  In a July 2007 letter, the Department of the Navy indicated that the Veteran was exposed to ionizing radiation (DDE-Photon type) during the period of March 1962 to March 1964 in the amount of 00.010 REM.  

In a July 2008 memorandum, the CPHEHO opined that it was unlikely that the Veteran's bladder cancer was attributable to occupational exposure to ionizing radiation during active service.  In this regard, the CPHEHO noted that according to the Department of the Navy, the Veteran received an estimated deep dose equivalent of 0.01 rem from March 1962 to March 1964.  It was noted that the bladder was considered to be moderately susceptible, when compared to other organs, to radiation induced cancer and based on the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), there was only a 0.01 percent probability that the Veteran's bladder cancer was caused by his occupational exposure to ionizing radiation during active service.  

The Veteran has submitted a number of opinions from various physicians indicating that the dosage estimate relied upon by the CPHEHO was inaccurate and that his bladder cancer is in fact a result of his exposure to ionizing radiation during active service.  

In a January 2007 letter from Dr. G.G., a urologist, it was noted that it was possible that the Veteran's exposure to ionizing radiation during active service could be one of the factors that lead to the development of his bladder cancer.  

In a March 2007 letter from Dr. B.T., a medical physicist and associate professor at the University of Wisconsin Medical School's Department of Human Oncology, it was noted that given the current state of technology, one could never say that any given cancer resulted from radiation exposure, only the probability of causation.  Dr. B.T. noted that the radiation field to which the Veteran was exposed had been considerable, given the skin burns on the Veteran's face.  Further, Dr. B.T. noted that given the Veteran's history and the scientific data relating radiation exposure to bladder cancer, there was a good probability that the Veteran's 1962 radiation exposure may have caused or contributed to his development of bladder cancer.  However, Dr. B.T. further added that it was also entirely possible that the Veteran's bladder cancer developed as a result of natural causes.   

In an April 2007 letter from Dr. K.S., an oncologist, it was noted that radiation exposure was a known risk factor for development of the type of bladder cancer the Veteran had.  Further, Dr. K.S. noted that he was aware that the Veteran had some type of radiation exposure during active service and that it was quite possible that exposure contributed to the development of his tumor.  

In a May 2010 letter from Dr. M.R., a radiation oncologist and radiation biologist at the University of Wisconsin, it was noted that he had reviewed the May 1962 USS Galveston investigation report and that based on the description of the Veteran's injuries at that time, it was likely that he had received at least 8 gray of radiation (800 rad) over a relatively short period (days).  Dr. M.R. based that finding on the fact that it generally took 6-8 gray to induce and erythema response in the skin and that given the apparent severity of the injury, the dose could have also been significantly larger.  Dr. M.R. further noted that the May 1962 investigation report mentioned an exposure of 0.03 Roentgens during some type of dosimetric procedure, but that it did not specify the details of how the measurement was made.  Dr. M.R. found that it was unlikely that the mentioned measurement had any relevance to the exposure that the Veteran received because, as stated above, he must have received a substantially higher dose based upon the severity of skin reaction that he suffered.  Dr. M.R. concluded that based on the available documentation, there was no doubt that the Veteran received a significant dose of superficial x-rays to his facial area and that it would be expected that he would be at risk for development of longer term consequences, such as cancer, as a result of the exposure.  

Finally, in an October 2011 letter from Dr. N.M., a urologist, it was opined that it was at least as likely as not that the Veteran's bladder cancer was related to his exposure to ionizing radiation.  In this regard, Dr. N.M. noted that in coming to his conclusion he had reviewed evidence regarding the Veteran's radiation exposure in 1962 and the letter from Dr. M.R. indicating that the Veteran's total radiation exposure must have been at least 800 rad.  Further, he noted that a review of urologic literature showed that ionizing radiation was known to cause bladder cancer.   

The Board acknowledges that there are conflicting medical opinions of record.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board cannot ignore the opinion by the July 2008 Radiation Review from the CPHEHO, which determined that the Veteran received a deep dose equivalent of 0.01 rem from March 1, 1962, through March 31, 1964, and provided a negative nexus opinion based on the NIOSH IREP the cancer model.  However, the opinion was based on a probability model and lacked a sufficient rationale to support the conclusion reached.  Further, the opinion relied on dosage estimated that appear to be inaccurate.  As such, the Board does not find that opinion to be as probative.  

The Board finds it significant that the record contains several probative opinions, contrary to the July 2008 finding, which determined that the Veteran's radiation exposure was much higher than 0.01 rem during service.  In fact, the Board finds the private medical opinions to be highly probative as the various providing physicians thoroughly reviewed evidence pertaining to the Veteran's radiation exposure levels, thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Considering those opinions, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's bladder cancer and his service is in favor of the Veteran's claim.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for bladder cancer as a result of ionizing radiation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bladder cancer is granted.


____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


